Exhibit 23.2 Consent of Independent Registered Public Accounting Firm Community Partners Bancorp Middletown, New Jersey We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated March31, 2010, relating to the consolidated financial statements of Community Partners Bancorp appearing in the Company’s Annual Report on Form 10-K for the year ended December31, 2009. /s/ ParenteBeard LLC ParenteBeard LLC Philadelphia, Pennsylvania February 18, 2011
